Citation Nr: 0600425	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-26 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a seborrheic and 
actinic keratoses, claimed as a result of exposure to 
herbicides.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder.  

4.  Entitlement to service connection for a respiratory 
disorder.  

5.  Entitlement to service connection for a neck disorder.  

6.  Entitlement to service connection for right shoulder 
disorder.  

7.  Entitlement to service connection for a left shoulder 
disorder.  

8.  Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1965 to September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In December 1999, a private attorney reported that he was 
pursuing a disability claim with the Social Security 
Administration (SSA) on behalf of the veteran.  In a VA 
clinical note, dated in April 2001, a VA psychologist noted 
that the veteran asked him to review and complete paperwork 
for his SSA claim for PTSD.  Part of the SSA records 
completed by the VA psychologist, in April 2001, was 
submitted by the veteran.  The entire SSA medical record has 
not been obtained.  The United States Court of Appeals for 
Veterans Claims (Court) has repeatedly held that when VA is 
on notice that there are SSA records, it must obtain and 
consider them.  See Baker v. West, 11 Vet. App. 163,169 
(1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); 
Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  
Further, VCAA emphasizes the need for VA to obtain records 
from other Government agencies.  38 U.S.C.A. § 5103A (b)(3), 
(c)(3) (West 2002).  Under the circumstances of this case, VA 
should obtain and consider the complete SSA medical record.  

In regard to the PTSD claim, in May 2004, the RO wrote to the 
Naval Historical Center and requested deck logs.  The Naval 
Historical Center responded, in July 2004, that it did not 
have deck logs prior to January 1974; and referred the RO to 
the National Archives.  The National Archives reported brief 
entries for the time period in question, noting that the 
ships log made no mention of the veteran's ship coming under 
fire.  It was recommended that the ship's command history, if 
one was produced would probably be a better source.  The 
command histories were in the custody of the Naval Historical 
Center.  It does not appear that the RO has gotten back to 
the Naval Historical Center to request a command history for 
the veteran's ship.  The representative has asked that VA do 
this and the Board agrees that it is the logical next step in 
the development of the claim.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In October 2001, the veteran was sent 
a letter notifying him of VCAA and how it applied to him.  
However, the regulations implementing VCAA require VA to ask 
a claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  38 C.F.R. § 3.159(b)(1).  
This remand provides an opportunity to update the veteran's 
VCAA notice.  

The RO had the veteran examined and some examiners provided 
opinions on etiology, as well as diagnoses.  In May 1999, the 
examiner of the veteran's joints diagnosed degenerative joint 
disease of the cervical spine and shoulders, but did not 
offer an opinion as to whether it was, as likely as not, due 
to the claimed injury in service.  A current examination and 
opinion as to etiology is desirable.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
Specifically, the RO should ask the 
claimant to provide any evidence in his 
possession that pertains to the claim, or 
something to the effect that the claimant 
should "give us everything you've got 
pertaining to your claim(s)."  See 
38 C.F.R. § 3.159(b)(1).  

2.  The RO should request a complete copy 
of the veteran's medical records and any 
decisions on claims from SSA.  

3.  The RO should ask the Naval 
Historical Center for a copy of the 
command history for the veteran's ship, 
for December 1966 and January 1967.  

4.  The veteran should be scheduled for 
an examination of his cervical spine and 
shoulders.  The claims file should be 
made available to the examiner for 
review.  Any tests or studies needed to 
respond to the following questions should 
be accomplished.  The examiner should 
express an opinion, with an explanation, 
on the following question:

Is it as likely as not (a 50 percent or 
greater probability) that the 
degenerative changes in the veteran's 
cervical spine and shoulders are due to 
trauma in service?  

5.  Thereafter, the RO should 
readjudicate this claim in light of the 
evidence added to the record.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 
 
 
 
 

